Case 2:21-cv-06423-SB-JEM Document 24 Filed 09/07/21 Page 1 of 3 Page ID #:482
Case 2:21-cv-06423-SB-JEM Document 24 Filed 09/07/21 Page 2 of 3 Page ID #:483




        The Court is troubled by the misleading statements in Google’s removal
 notice. Greenberg Traurig was advising Google during the small claims
 proceedings when Google argued for dismissal in March 2021. In that motion,
 Google asserted that the federal courts have exclusive jurisdiction over Plaintiff’s
 claims and that such claims are “typically removed to federal court at the outset of
 the proceeding.” Google and Greenberg Traurig thus knew the claimed basis for
 federal jurisdiction by no later than March 2021.

         Yet Google removed the case to federal court several months later (in
 August 2021). In that filing, Google addressed the timeliness of removal in a
 stand-alone section. Google suggested that the basis for removal was not clear on
 the face of Plaintiff’s pleading, and that Google determined the propriety of
 removal when its lawyers conducted research in preparing for the small claims
 appeal. But Google presumably believed it had a good-faith basis to argue in state
 court that dismissal was required because of exclusive federal jurisdiction. This
 was not some misguided argument made by a pro se litigant: Google supported its
 position with reasoned analysis obtained from legal counsel. And the removal
 notice relies on the same complaint in the small claims action, arguing that the
 complaint “asserts a claim arising from § 502(a) of the Employment Retirement
 Income Security Act of 1974 (‘ERISA’), 29 U.S.C. § 1132(a).” In short, Google
 advanced the same jurisdictional argument based on the same pleading in seeking
 dismissal in state court while being advised by the same law firm, yet it suggested
 in its removal notice that it only discovered the basis for removal upon preparing
 for the small claims appeal.1

       In the OSC responses, Google and Greenberg Traurig suggest that the
 removal notice did not intend to deceive the Court and that the misleading
 statements were the product of inartful drafting or sloppiness. Though not inclined
 to conclude that these legal professionals have engaged in deception, the Court
 struggles to understand how this level of carelessness could occur, particularly
 when a company like Google opts to devote the resources employed in this case to
 remove a small claims matter to federal court.2 On balance, the Court elects to

 1
   Google states that Plaintiff made new allegations in its opposition to the motion
 to dismiss on April 26, 2021. But this does not change the fact that Google already
 discerned the federal nature of the claim from the face of the complaint and acted
 upon it by moving to dismiss in March 2021.
 2
  Removal was sufficiently unusual in these circumstances that Greenberg Traurig
 had to research whether a small claims case was subject to removal.

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                           2
Case 2:21-cv-06423-SB-JEM Document 24 Filed 09/07/21 Page 3 of 3 Page ID #:484




 give Google and Greenberg Traurig the benefit of the doubt. Two facts tip the
 balance: first, Google and Greenberg Traurig appear to understand the seriousness
 of providing misleading information to the Court; and second, Google and
 Greenberg Traurig did provide the relevant record in submitting the removal
 notice, including the March 2021 motion to dismiss.

       The Court therefore imposes no sanctions and instead admonishes Google
 and Greenberg Traurig that they should take greater care to avoid
 misrepresentations in future court filings. The practice of law can be difficult.
 Mistakes happen. But counsel must do their best to avoid making misleading
 statements. The misrepresentation made in this case was readily avoidable through
 the exercise of even a minimum level of reasonable care.

      In light of Google’s withdrawal of its Notice of Removal and consent to
 remand, this case is REMANDED to the Los Angeles Superior Court.

          IT IS SO ORDERED.




 CV-90 (12/02)                  CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                          3
